Severn Bancorp, Inc. July 6, 2011 VIA EDGAR Mr. Mark Webb Legal Branch Chief United States Securities and Exchange Commission Division of Corporation Finance Washington, D.C. 20549 Re:Severn Bancorp, Inc. Form 10-K for fiscal year ended December 31, 2010 Form 10-Q for fiscal quarter ended March 31, 2011 File No.000-49731 Dear Mr. Webb: We acknowledge receipt of the Staff’s comment letter dated June 23, 2011, with respect to the filings referenced above of Severn Bancorp, Inc.Pursuant to our telephone conversation with the Staff, this letter will confirm that we are in the process of compiling certain information necessary to complete the response and that we expect to file the response by July 30, 2011, the Staff’s granted extension date. If you have any questions or further comments regarding this matter, please contact me. Thank you, Thomas G. Bevivino Chief Financial Officer Severn Bancorp, Inc. 200 Westgate Circle Suite 200 Annapolis, MD21401 200 Westgate circle, Suite 200 ● Annapolis, Maryland 21401 ● 410.841.2000 ● www.severnbank.com
